PER CURIAM.
Defendants appeal from a decree which foreclosed plaintiff’s mortgage on defendants’ real property. The decree also awarded a deficiency judgment. Defendant *112Herbert C. Barker appeared at the trial of the ease and defended himself without the aid of counsel. A default decree and judgment was entered against Elizabeth S. Barker. Both Mr. and Mrs. Barker appeal.
There is no question of defendants’ failure to perform the terms of the mortgage and of plaintiff’s right to foreclose. The only issue is plaintiff’s right to a deficiency judgment. At the trial and on appeal, defendants rely on allegations of misconduct on the part of plaintiff’s attorneys for their defense to the plaintiff’s demands. However, the charges of collusion and fraud are not limited to plaintiff’s attorneys. Defendants have attempted to explain away every document involved in the transaction by accusations of fraud on the part of the other persons engaged in the transaction. The evidence does not support the charges in the least degree. There is nothing in this record which would avoid plaintiff’s right to the relief it prayed for.
The trial judge was cautious to protect defendants’ rights in every way. The trial was fair. Defendants’ claims of error are without merit. The decree is affirmed.